Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1) A game device comprising:
An input device including at least a touchpad
An output device including at least a display
a reception unit that is configured to receive operation information created when a user performs an operation on an input device wile a game progresses;
a determination unit that is configured to determine whether an operation of starting measurement of a degree of concentration has been performed on the basis of the operation information received by the reception unit; and
a derivation unit that is configured to start measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has been performed and derive a degree of concentration of the user on the basis of an operation performed by the user during the started measurement of a degree of concentration,
wherein the derivation unit is configured to derive the degree of concentration on a basis of both a reaction speed and an accuracy of the operation of tracing a trajectory of a touch pad provided the input device based on a trajectory displayed on the display device provided the output device, and
wherein the output device is configured to simultaneously display information indicating a reaction speed, information indication accuracy, and information indicating that the user is encouraged to take a rest from the game, if the degree of concentration is less than a predetermined threshold value.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could simply observe player input, determine a degree of concentration, and indicate this information as well as an encouragement to take a rest.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
A reception unit, determination unit, derivation unit, input device including at least one touchpad, and an output device including at least a display as well as the non-transitory computer readable medium of claim 11 is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Receiving the operation of tracing a trajectory of a touch pad provided by the input device, as well as the output device being configured to simultaneously display information are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
A reception unit, determination unit, and derivation unit, input device including at least one touchpad, and an output device including at least a display as well as the non-transitory computer readable medium of claim 11 does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Receiving the operation of tracing a trajectory of a touch pad provided by the input device, as well as the output device being configured to simultaneously display information are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-5, 7-10 and 12-15 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20130339111) in view of Shiina (US 20130172081) in view of Kawai (US 20160328533)
In claims 1, 6, and 11 Ross discloses
An input device including at least a touchpad (paragraph 55)
An output device including at least a display (paragraph 55)
A reception unit that is configured to receive operation information created when a user performs an operation on an input device while the game progresses (paragraph 12, receiving one or more inputs from the user, the one or more inputs representing actions performed by the user while playing the electronic game)
A determination unit that is configured to determine whether an operation of starting measurement of a degree of concentration has been performed on the basis of the operation information received by the reception unit (figure 3 #310, 320.  An operation of initiating the game is received, and in response to this operation, the game begins)
A derivation unit that is configured to start measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has been performed and derive a degree of concentration of the user on the basis of an operation performed by the user during the started measurement of a degree of concentration (paragraph 40, 88-92.  Measurement of the concentration is made as to the user’s ability to straighten the frame)
Ross fails to disclose deriving the degree of concentration on a basis of both a reaction speed and an accuracy of the operation of tracing a trajectory provided the input device based on a trajectory displayed on the display provided the output device, and displaying information indicating a reaction speed and accuracy however Shiina discloses deriving the degree of concentration on a basis of both a reaction speed and an accuracy of the operation of tracing a trajectory provided the input device based on a trajectory displayed on the display provided the output device (figures 17-21, paragraph 90.  The user traces the line and is graded based on its accuracy of drawing as well as its timing which teaches the broadest reasonable interpretation of reaction speed.  The screen shows the line which the user draws as compared to the tracing as shown in figure 19 #220, as well as a score and an indication of “good” which indicates the accuracy as well as the timing, as the score is based on the rhythm bonus. See figure 21 for a description of how the score is calculated. As two different pieces of information are output, and one indicates the accuracy, and the other is affected by the timing, this teaches displaying information indicating a accuracy and reaction speed)  It is noted by examiner that Ross teaches a touchpad, and thus the combination would teach the invention of Ross using the input device of Ross but with the tracing game as taught by Shiina.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ross with Shiina in order to allow for different known coordination games to be used to measure concentration for increased player fun.
Ross in view of Shiina fails to disclose the output device is configured to simultaneously display information indicating a reaction speed, information indicating accuracy with information indicating that the user is encouraged to take a rest from the game, if the degree of concentration is less than a predetermined threshold value, however Kawai discloses outputting a score simultaneously with an indication that the user is encouraged to take a rest from the game (It is noted by examiner that the indication encouraging the user to take a rest appear to be non-functional descriptive material, as it is conveying a message to a human reader independent of the intended computer system, see MPEP 2111.05 III, however the score along with the indication to take a rest is taught in figure 22.)  This combination would teach the invention as taught by Ross in view of Shiina including the scoring output of accuracy and reaction speed data as disclosed in Shiina with the indicator indicating that the user is encouraged to take a rest as taught in Kawai.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ross in view of Shiina with Kawai in order to keep players from becoming too fatigued.
In claims 2, 7, and 12, Ross discloses a benefit granting unit that grants a benefit to the user on the basis of either or both of a case in which the operation of starting measurement of a degree of concentration has been performed, and the degree of concentration derived by the derivation unit (paragraph 92, virtual points are awarded as the benefit)
In claims 3, 8, and 13, Ross discloses the reception unit is configured to receive a cancellation operation of canceling the operation of starting measurement of a degree of concentration, and wherein a cancellation unit that is configured to cancel the operation of starting measurement of a degree of concentration on the basis of the cancellation operation received by the reception unit is provided (figure 7, X button top right hand corner.  The broadest reasonable interpretation of this limitation is requiring that the user is able to input an operation to stop/quit/exit the game, as cancellation of the operation of starting the game would include stopping/quitting/exiting the game.  The X button in a window is known to close a browser, which would exit the game)
In claims 5, 10, and 15 Ross discloses a processing unit that is configured to execute a test for measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has been performed (paragraphs 88-92, figure 3.  In response to starting the measurement, the test is begun, which is the game described in paragraphs 88-92)
Response to Arguments
Applicant argues that the amendments overcome the 101 rejection, as it integrates the abstract idea to a practical application, however examiner disagrees as set forth above.  A touchpad and display is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Further, displaying information to a user is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
Applicants amendments overcome the 102 rejection made in view of Ross, however a new rejection is made in view of Shiina and Kawai as set forth above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715